Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Limitations pertaining to “operating a processor to apply an image analysis process to the images to quantitate the motions of the tethered bacterial cells so as to detect changes in the motions of the tethered cells; storing the motion changes in memory; operating a processor to perform statistical analysis on a population of cells for each antibiotic dose to generate an antibiotic dose curve proportional to the motion changes, wherein the antibiotic dose curve plots data including a decrease in movement over time indicating a proportional effectiveness of an antibiotic applied to a well; and operating an imaging device and a processor for measuring the X and Y displacement of each tethered cell center by subtracting the X and Y coordinates of an individual cell from the cell's average position over the length of the image sequences and calculating a distance moved by the tethered cell center by using the formula distance = sqrt( sigma*x^2 + sigma*y^2 ), where sigma*x and sigma*y represents the standard deviation of X and Y displacement, respectively”, in conjunction with other limitations present in the independent claims, distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662